THE THIRTEENTH COURT OF APPEALS

                                   13-14-00177-CR


                                Michael Adam Alvarez
                                         v.
                                 The State of Texas


                                  On Appeal from the
                     24th District Court of De Witt County, Texas
                            Trial Cause No. 10-05-11,239


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.



August 29, 2014